Citation Nr: 1729686	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability was incurred during the Veteran's service


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran submitted his claim for service connection for bilateral hearing loss and tinnitus as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in March 2015.  Thus, the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The Veteran was afforded a VA examination in July 2015.  The examiner conducted an examination, and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination, in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection.

Additionally, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The claims will be adjudicated based on the evidence of record.

II. Service Connection

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as organic diseases of the nervous system, is considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Bilateral Hearing Loss

The Veteran contends that he began experiencing hearing loss during service, which has continued to the present.  He reported military noise exposure due to small arms, aircraft engines, and heavy equipment.  The Veteran's DD 214 noted his receipt of a Combat Action Ribbon, indicating he was in combat while in service.  In this regard, provisions of 38 U.S.C.A. § 1154 (b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The United States Court of Appeals for the Federal Circuit has further held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Thus, the Board acknowledges that the Veteran experienced in-service noise exposure.

The Veteran's service treatment records (STRs) include a February 1971 pre-induction examination report, in which the Veteran marked that he had not experienced any hearing loss or ear trouble.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
10
/
10

Speech recognition scores were not reported. 

STR's show that the Veteran had audiometric testing conducted in July 1975.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
30
LEFT
15
15
25
35
25

Speech recognition scores were again not reported. 

Shortly thereafter, the Veteran's hearing was again tested during his separation exam in November 1975.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
20
LEFT
10
10
20
25
20

The Veteran's hearing was 15/15, bilaterally, for whispered voice.  The Veteran reported that he had experienced hearing loss as well as ear, nose, or throat trouble.

The Veteran also had audiometric testing performed in June 2003 while working for the United States Department of Agriculture.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
10
LEFT
10
0
15
35
35

Speech recognition scores were not reported.

In June 2004, another audiometric test was performed and his pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
20
LEFT
5
5
20
45
40

No speech recognition scores were reported. 

The Veteran reported that during his employment at the USDA he worked around aircraft with a mandatory hearing protection requirement.

The Veteran was provided a VA examination in July 2015, where audiometric testing was performed. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
45
LEFT
15
15
45
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  Regarding military noise exposure, the examination report stated, "boiler technician around steam turbine machinery, engine room, live fire and other military noise."  Audiometric test results identified a bilateral hearing loss disability for VA purposes.  The examination report included an opinion that stated, "[t]he Veteran's military records revealed no significant changes in hearing thresholds bilaterally during his service years...the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first... current hearing loss...is likely due to presbycusis and some further noise exposure after military service."  The Board finds that the examiner's nexus opinion regarding bilateral hearing loss to be insufficient because it failed to acknowledge or discuss the Veteran's July 1975 hearing test or discuss the change in pure tone thresholds between the Veteran's entrance and exit exams.

Upon review of the evidence of record, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is warranted.

As discussed above, generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As noted, the July 2015 VA audio examination report included audiometric test results that identified a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  As such, the evidence indicates a current bilateral hearing loss disability.

As to an in-service event, as noted, the Veteran reported being exposed to loud noises while in-service, to specifically include exposure to loud machinery, engine rooms, and gun noise.  As discussed above, as a combat veteran, the Board finds that the presumption afforded to combat veterans under 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (f)(2) is applicable, and the Veteran's lay accounts of noise exposure are sufficient to establish an occurrence of an in-service incident.

As there is evidence of a current disability (a bilateral hearing loss disability) and an in-service event (noise exposure), the crucial remaining issue as to service connection is whether there is a nexus between the current disability and the in-service event.  

As noted above, a negative VA opinion was provided in July 2015.  Because the examiner did not address the Veteran's periodic test results during his service or the pure tone shifts between his entrance and exit exams, the opinion is insufficient and it is therefore afforded little probative value.  

Throughout the course of this appeal, the Veteran has contended that bilateral hearing loss began during service and has continued to worsen since separation.  The Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Veteran, as a layman, is competent to proclaim that he experienced hearing difficulties beginning in service and continued to experience hearing loss through the present.  This is further corroborated by the measurements of abnormal hearing on his July 1975 audiometric exam.  Although the November 1975 showed less severe hearing loss, the records do show that the July 1975 examination indicated a significant threshold shift since his enlistment, abnormal hearing acuity, and that the Veteran reported hearing loss at his separation exam.  The Board finds the measurements in the July 1975 examination, the Veteran's assertions of the onset of bilateral hearing loss during service, and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnoses, and the lack of probative evidence to the contrary, to be credible.

As the Board is granting presumptive service connection for bilateral hearing loss based on continuity of symptomatology (adjudicated below) since service under  38 C.F.R. § 3.303 (b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303 (b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue for bilateral hearing loss; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).


In sum, the Board finds that a bilateral hearing loss disability is related to the Veteran's service.  

As such, the Board concludes that a bilateral hearing loss disability was incurred in service and to this extent, the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

The Veteran has asserted that his in-service noise exposure resulted in his current tinnitus, which he has stated began many years after service. 

In regard to establishing direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  At the July 2015 VA examination, the Veteran reported that he was experiencing constant bilateral tinnitus, and therefore meets the criteria for a current disability.  And, as discussed above, the Veteran's lay accounts of noise exposure are sufficient to establish an occurrence of an in-service incident.  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).



Here, the Veteran is not competent to opine as to a causal relationship between any in-service noise exposure and any current tinnitus, as such a determination requires medical expertise regarding the inner workings of the ears.  Consequently, the Veteran's assertions regarding nexus are of low probative value.  Therefore, the Board requests a clarification from the examiner who performed the July 2015 VA examination or another qualified examiner.  In Section 2, paragraph 3 of the July 2015 VA examination, the examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner also stated that the Veteran's tinnitus is less likely as not due to noise exposure as the Veteran's hearing was normal on discharge.  Because the Board has determined that the Veteran did have hearing loss during service, an addendum opinion is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2016). 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the examiner who provided the medical opinion in July 2015.  If the examiner is unavailable, obtain an addendum opinion from another examiner after he or she considers the evidence of record. 

Calling attention to Section 2, paragraph 3 of the July 2015 opinion, in light of the fact that the Board finds hearing loss to have occurred in service, is the Veteran's tinnitus more likely than not related to his noise exposure, or secondary to his hearing loss?

2. Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


